IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                 :   NO. 515
MAGISTERIAL DISTRICTS WITHIN                  :
THE 3rd JUDICIAL DISTRICT OF                      MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                           :
PENNSYLVANIA                                  :


                                         ORDER


PER CURIAM


      AND NOW, this 13th day of October 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 3rd Judicial District (Northampton County) of

the Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the realignment of Magisterial Districts 03-2-04, 03-2-08, 03-

2-11, 03-3-02 and 03-3-03, within Northampton County, to be effective December 1,

2022, is granted; and that the Petition, which provides for the reestablishment of

Magisterial Districts 03-1-04, 3-2-01, 03-2-03, 03-2-05, 03-2-06, 03-2-09, 03-2-10, 03-2-

12, and 03-3-01, within Northampton County, to be effective immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 03-1-04                           City of Bethlehem, Ward 14
 Magisterial District Judge Vivian I. Zumas             Hanover Township

 Magisterial District 03-2-01                           City of Bethlehem, Wards 6, 7, 8, 9
 Magisterial District Judge Roy A. Manwaring II

 Magisterial District 03-2-03                           Bethlehem Township
 Magisterial District Judge Sandra L. McClure
Magisterial District 03-2-04                       Freemansburg Borough
Magisterial District Judge Alan R. Mege            Hellertown Borough
                                                   Lower Saucon Township

Magisterial District 03-2-05                       City of Easton, Wards 1, 2, 3, 4, 5
Magisterial District Judge Robert C. Weber

Magisterial District 03-2-06                       City of Easton, Wards 6, 9, 10, 11,
Magisterial District Judge Daniel G. Corpora          12
                                                   Glendon Borough
                                                   Williams Township

Magisterial District 03-2-08                       Nazareth Borough
Magisterial District Judge John C. Capobianco      East Allen Township
                                                   Lower Nazareth Township
                                                   Upper Nazareth Township

Magisterial District 03-2-09                       Tatamy Borough
Magisterial District Judge Susan Hutnik            Forks Township
                                                   Palmer Township

Magisterial District 03-2-10                       City of Bethlehem, Wards 1, 2, 3, 4
Magisterial District Judge Jordan A. Knisley

Magisterial District 03-2-11                       City of Bethlehem, Wards 5, 15, 16,
Magisterial District Judge Nicholas E. Englesson      17


Magisterial District 03-2-12                       West Easton Borough
Magisterial District Judge Richard H. Yetter III   Wilson Borough
                                                   City of Easton, Wards 7, 8

Magisterial District 03-3-01                       North Catasauqua Borough
Magisterial District Judge Robert A. Hawke         Northampton Borough
                                                   Walnutport Borough
                                                   Allen Township
                                                   Lehigh Township
                                                   Moore Township, Klecknersville and
                                                       Beersville Districts




                                           -2-
Magisterial District 03-3-02                       Bath Borough
Magisterial District Judge Douglas Schlegel, Sr.   Chapman Borough
                                                   Stockertown Borough
                                                   Wind Gap Borough
                                                   Bushkill Township
                                                   Moore Township, Phillips and
                                                      Eastern Districts
                                                   Plainfield Township, Plainfield
                                                      Church Districts

Magisterial District 03-3-03                       Bangor Borough
Magisterial District Judge Alicia R. Zito          East Bangor Borough
                                                   Pen Argyl Borough
                                                   Portland Borough
                                                   Roseto Borough
                                                   Lower Mount Bethel Township
                                                   Plainfield Township, Delabole,
                                                      Belfast, and Kesslerville Districts
                                                   Upper Mount Bethel Township
                                                   Washington Township




                                            -3-